Proceeding pursuant to article 78 of the Civil Practice Act and subdivision 2 of section 280 of the Village Law to review an assessment for local improvements. The benefit assessment district consists of two development tracts of unequal area. Each tract was assessed in an equal amount, upon considerations deemed to be equitable. The village trustees appeal from an order which annulled the assessment and remitted the matter to them “for a new determination in accordance with law”. Order unanimously affirmed, with costs. The record establishes that appellants did not apportion and assess the part of the expense to be raised by local assessment upon the lands in the assessment district according to frontage, area or assessed value, or according to any other method determined during the proceedings to be just and equitable, as provided in section 280 of the Village Law. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.